    Case 1:19-cv-00660-MKB-SMG Document 81 Filed 07/16/20 Page 1 of 3 PageID #: 849




(212) 373-3118

(212) 492-0118

lelynch@paulweiss.com




           July 16, 2020




           VIA ECF
           Honorable Margo K. Brodie
           United States District Court
           Eastern District of New York
           225 Cadman Plaza East
           Brooklyn, New York 11201

           Re: Federal Defenders of New York, Inc. v. Federal Bureau of Prisons, et al., No. 19-cv-
           00660 (E.D.N.Y.)

           Dear Judge Brodie:

                           I write to update the Court on the parties’ ongoing efforts to address
           several of the important issues raised in this litigation through mediation.

           I.     Background

                          Since my July 9, 2020 report to the Court, I have had a joint call with
           counsel for Federal Defenders, Inc., along with their representatives and with counsel for
Case 1:19-cv-00660-MKB-SMG Document 81 Filed 07/16/20 Page 2 of 3 PageID #: 850


                                                                                                      2

     the government and representatives of the Metropolitan Detention Center (“MDC”) and
     Metropolitan Correctional Center (“MCC”). 1

                  This week, my conversations with the Federal Defenders and the
     government have focused on the following topics:

                      1.     The current status of in-person legal visitation at both institutions.

                     2.     The execution of the current protocol for scheduling and placing
     attorney-client phone calls at the MDC and the MCC.

     II.      Telephonic Contact

                     The parties continue to schedule and facilitate legal phone calls under the
     Court Protocol for Attorney Calls and Teleconference Hearings. Pursuant to the
     Protocol, attorney-client calls were scheduled by Federal Defenders for afternoon slots of
     one-half hour each from 12pm to 3pm at the MDC and 1 to 3:30 pm at the MCC. As
     Your Honor is aware, the parties have also made efforts to expand legal call hours
     beyond the times provided in the Protocol. See ECF Nos. 70 & 76.

              A.      MCC

                   According to the information I have from MCC, MCC scheduled 150 calls
     between July 10 and July 15, 2020. 143 calls were completed, five calls were attempted
     but not completed, one call was cancelled at the attorney’s request, and one call was
     cancelled because the inmate left the facility. Federal Defenders report several privacy
     concerns with calls at MCC this week. I will review these with the parties.

              B.      MDC

                    According to the information I have from the MDC, MDC scheduled 198
     calls between July 10 and July 15, 2020. 177 of these were completed, nine were
     attempted but not completed, three were cancelled or rescheduled at the attorneys’
     request, and one call was cancelled for unknown reasons. There were eight calls for
     which we do not have completion information and I have followed up with the institution
     for more information. Additionally, Federal Defenders report that, as of July 14, 2020,
     there were twenty-seven call or VTC requests awaiting scheduling for forty-eight hours
     or more at MDC, down from forty-nine such requests pending on July 7 of last week.
     See ECF No. 79 at p. 3. Federal Defenders further report that overflow calls would have
     been higher but for the facilitation of evening calls at MDC.




     1
         We held a joint call on July 15, 2020.
Case 1:19-cv-00660-MKB-SMG Document 81 Filed 07/16/20 Page 3 of 3 PageID #: 851


                                                                                                 3

     III.   Videoconferencing

            A.      MCC

                    According to MCC records, there were twenty-five videoconferences
     scheduled to take place this week. Twenty-four were completed as scheduled. One was
     cancelled or rescheduled at the attorney’s request. Federal Defenders report several
     privacy concerns with videoconferences at MCC this week. I will review these with the
     parties.

            B.      MDC

                     According to MDC records, there were thirty-two videoconferences
     scheduled to take place this week using MDC’s VTC units. Twenty-six were completed
     as scheduled, three were attempted but not completed because the inmate declined to
     participate, and one was rescheduled at the attorney’s request. There were two
     videoconferences scheduled for which we do not have completion information and I have
     followed up with the institution for more information. MDC also reports that there were
     nine videoconferences scheduled this week using the Brooklyn courthouse video system.
     Six of these were completed, one was not completed because of an administrative error,
     and two were not completed because of technical difficulties.

     IV.    In-Person Visitation

                     The parties continue to discuss the logistics entailed by the planned
     resumption of in-person visitation. This week the MCC provided a draft plan for in-
     person visitation to begin the consultation process with Federal Defenders. Federal
     Defenders provided additional substantive comments on the MDC’s draft plan as well as
     initial comments on the MCC plan. During this week’s mediation call the parties
     continued to discuss the specifics of both plans and potential modifications. The parties
     will continue to provide feedback this coming week as well as continue discussions.

                                            Respectfully,


                                                 /s/ Loretta E. Lynch
                                            Loretta E. Lynch


     cc:    Sean Hecker, Kaplan, Hecker & Fink
            Seth D. Eichenholtz, U.S. Attorney’s Office (E.D.N.Y.)
            Sean Greene, U.S. Attorney’s Office (E.D.N.Y.)
            Matthew J. Modafferi, U.S. Attorney’s Office (E.D.N.Y.)
            Jeffrey Oestericher, U.S. Attorney’s Office (S.D.N.Y.)
            David Jones, U.S. Attorney’s Office (S.D.N.Y.)
